Lehman, J. (dissenting).
If section 56 of the charter is to receive the interpretation sought by the appellant, it seems to me that it is in conflict with the provision of section 1064: “ The board of education shall administer all moneys appropriated or available for educational purposes in the Oity of Hew York, subject to the general provisions of this act relating to the audit and payment of salaries and other claims by the department of finance.” By section 56, the board of aldermen and the board of estimate are required to fix salaries of every officer or other person, with certain exceptions, payable out of the city treasury. The plaintiff herein is not one of the officers specifically excepted; his salary is payable out of the city treasury, although from moneys appropriated or available for educational purposes. By section 1064 these moneys are to be administered, not by the board of aldermen and the board of estimate, but by the board of education.
In order to reconcile this apparent conflict, we must apply the recognized rules of statutory construction. If section 56 provided only that the board of aldermen and the board of estimate should fix the salary of every officer whose compensation is paid out of the city treasury, then clearly section 1064 would be an exception to the rule laid down in the other section. “ When a statute contains separate provisions, one special and the other general, the latter will not be construed as including the former, but the special statute will he regarded as in the nature of an exception to the general one.” Wormser v. Brown, 149 N. Y. 163, 170. “ When a general intention is expressed and also a particular intention incompatible with the general intention, the particular intention is to be considered in the nature of an *198exception.” Hoey v. Gilroy, 129 N. Y. 132, 138. The difficulty with such a construction in the present case is that section 56 already contains certain exceptions; and it is a sound principle of interpretation that, where there is an exception of a particular thing, every other thing of the same general nature as that excepted should be regarded as embraced in the general words. “ This seems quite reasonable, but care must be taken not to carry the rule too far. It is matter of common experience that savings and exceptions are often introduced from abundant and even ex-, cessive caution, and it would sometimes prevent the intention of the author of the writing if every other thing of the same general nature as that excepted should be regarded as embraced in the general words.” Tinkham v. Tapscott, 17 N. Y. 141, 152.
In the case of Whitmore v. Mayor, 67 N. Y. 21, the court held that chapter 335 of the Laws of 1873, authorizing the board of apportionment to fix the salaries of “ all officers paid from the city treasury, does not include any but city officers.” In the case of Gunnison v. Board of Education, 176 N. Y. 11, the court held that the board of education, under the new charter, is an independent corporate body performing an important State function. “ The only relation that the city has to the subject of public education is as the custodian and depositary of school funds, and its only duty with respect to that fund is to keep it safely and disburse the .same. according to the instructions of the board of education.” In this case the Court of Appeals certainly considered the effect of the charter of 1901, because every citation therein contained is from the sections of that law. The Legislature, in enacting the charter of 1901, evidently intended to maintain the independence of the board of education as a State function and to give it control of its own funds and the right to fix the salaries of its own employees. Previous to the new charter, the words “ officers paid from the city treasury ” included only city officers and not officers of a State agency. The addition of a specific exception should not be held to enlarge the general words so as to embrace all other officers or persons of the same general nature *199as those specifically excluded. It seems to me that this is one of the cases where the Legislature has made an exception “ from abundant and even excessive caution.”
The judgment should be affirmed, with leave to appeal to the Appellate Division.
Judgment • reversed, with leave to appeal to Appellate Division.